Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not teach or suggest Optical backplane (50) for an optical communication network architecture (20) distributing data to equipment (70), including: 
an optical wavelength demultiplexer (51) including: 
an input port (511) configured for being coupled to an optical fiber (40) for carrying at least two  multiplexed channels of different wavelengths, a wavelength channel carrying data relating to controlling and managing the optical communication network, referred to as control and management channel A3, and at least one wavelength channel carrying data concerning a service for at least one item of equipment, referred to as channel (Ai, A2) dedicated to a service; and at least two output ports (512, 513, 514) configured to deliver, each, respectively the control and management channel and the at least one channel dedicated to a service; 
an optical wavelength multiplexer (57); 
a first coupler (52) configured to receive, from a first output port of the optical demultiplexer (51), the control and management channel (A3) and transmit a portion of said control and management channel to an interface box (60) coupled to at least one item of equipment (70), and another portion of said control and management channel to the optical wavelength multiplexer (57); 
a routing device (53) for each output port (513, 514) of the optical wavelength demultiplexer (51) delivering a channel (Ai, A2) dedicated to a service, the/each routing device being configured to: receive a channel (Ai, 42) dedicated to a service; and transmit, when it is in a first position, said channel (A1, A2) dedicated to a service to the optical wavelength multiplexer (57), and when it is in a second position, a portion of said channel dedicated to a service to the interface box (60) coupled to at least one item of equipment (70), and another portion of said channel dedicated to a service to the optical wavelength multiplexer (57); 
said optical wavelength multiplexer being configured to combine the control and management channel (A3) and the at least one channel (A1, Az) dedicated to a service received and wavelength-division multiplex them onto the optical fiber (40).
United States Patent 5,6112,805 to Fervier et al. discloses an optical add/drop but does not disclose at least the above.
United States Patent Application Publication 2012/0230681 A1 to Ueki et al. discloses another add/drop with a service wavelength.  The services wavelength is handled separately from the payload wavelengths.  Thus, Ueki does not disclose at least the above.
United States Patent Application Publication 2008/0080865 A1 to Muro et al. discloses another add/drop, but does not disclose at least the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        12/23/2021